Citation Nr: 0006932	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1996, for the payment of an award of Dependency and Indemnity 
Compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The deceased veteran had verified service from April 1943 to 
December 1945.  He was honorably discharged from the service 
pursuant to a Medical Survey.  The appellant is the deceased 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

In March 1997, the RO reopened the claim of entitlement for 
service connection for the cause of the veteran's death based 
on new and material evidence and denied service connection.  
The appellant perfected an appeal.  By hearing officer's 
decision dated in January 1998, service connection for the 
cause of the veteran's death and DIC benefits were granted 
effective from November 1, 1996, based on the date of the 
reopened October 1996 claim.  The appellant perfected a 
timely appeal as to the effective date assigned for the grant 
of service connection for the cause of the veteran's death 
and DIC benefits.  

At this juncture, the Board notes that in June 1998, the 
appellant raised the issue of clear and unmistakable error 
(CUE) in a prior Board decision dated March 7, 1966 which 
denied service connection for the cause of the veteran's 
death.  That particular issue is addressed in a separate 
decision.  

By VA Form 119 received in September 1998, a personal hearing 
before a hearing officer on the issue of whether an effective 
date earlier than November 1, 1996 for the award of service 
connection for the cause of the veteran's death and DIC 
benefits was withdrawn.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

The Board acknowledges that the appellant has revoked all 
powers of attorney and proceeds unrepresented.


FINDINGS OF FACT

1. The veteran died in April 1965, at 40 years of age.  

2. At the time of his death, the veteran was service-
connected for psychoneurosis, anxiety type evaluated as 10 
percent disabling.  

3. The appellant, widow, submitted a claim for Social 
Security Administration Benefits and Dependency and 
Indemnity Compensation benefits or Pension (including 
Accrued Benefits) from the VA (i.e., VA Form VB 8-4182) 
that was received by VA in May 1965.  

4. In a March 1966 decision, the Board concluded that: (1) a 
cardiovascular disorder was not incurred in or aggravated 
by service or manifested to a degree of 10 percent or more 
within one year following termination of active wartime 
service; (2) a cardiovascular disorder was not proximately 
due to or the result of the service-connected psychiatric 
disorder; (3) the service-connected psychiatric disorder 
did not materially or substantially contribute to the 
cause of the veteran's death; and (4) entitlement to 
service connection of the cause of the veteran's death was 
not established.  

5. In October 1996, the appellant successfully reopened her 
claim for DIC benefits submitting new and material 
evidence.  

6. By a January 1998 rating decision, the RO awarded service 
connection for the cause of the veteran's death and DIC 
benefits were granted effective from November 1, 1996.  

7. There is no legal recourse for the assignment of an 
effective date earlier than November 1, 1996, for the 
payment of an award for DIC benefits. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
1996, for the payment of an award of DIC benefits are not 
met.  38 U.S.C.A. §§ 5107(a), 5110(a) and (d)(1) (West 1991); 
38 C.F.R. §§ 3.160(e), 3.400(q)(ii) and (r) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well-grounded within the meaning of the 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further assistance to the 
appellant is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

Facts

The veteran died in April 1965, at 40 years of age.  The 
veteran's widow, the appellant, filed a claim for benefits 
with the Social Security Administration completing an 
application for Dependency and Indemnity Compensation 
Benefits or Pension (including Accrued Benefits) from the VA 
(i.e., VA Form VB 8-4182).  VA received the claim for VA 
benefits in May 1965.  

In 1965, the evidence of record reflected that the veteran 
was separated from service pursuant to a Medical Survey in 
December 1945 for psychoneurosis, anxiety type.  The veteran 
was service-connected for psychoneurosis, anxiety type from 
December 1945 and assigned a 50 percent rating.  In April 
1946, the veteran was accorded a VA examination which 
demonstrated that his service-connected disability had 
improved; the disability was assigned a 30 percent rate 
effective from August 1946.  The veteran was accorded a VA 
examination in April 1948 which demonstrated improvement in 
his psychoneurosis, anxiety type; the disability was assigned 
a 10 percent rate which remained in effect until April 1965.  
In April 1965, the veteran died suddenly in his automobile.  
The certificate of death reflects that the immediate cause of 
death was coronary thrombosis and that the veteran was dead 
on arrival.  An autopsy was not performed.  

A review of the claims file demonstrates that during his 
lifetime, to include his military service, the veteran was 
not diagnosed as hypertensive, experiencing cardiovascular 
problems, and had not filed any claims for VA benefits for 
such conditions.  

In a March 1966 decision, the Board concluded that (1) a 
cardiovascular disorder was not incurred in or aggravated by 
service or manifested to a degree of 10 percent or more 
within one year following termination of active wartime 
service; (2) a cardiovascular disorder was not proximately 
due to or the result of the service-connected psychiatric 
disorder; (3) the service-connected psychiatric disorder did 
not materially or substantially contribute to the cause of 
the veteran's death; and (4) entitlement to service 
connection of the cause of the veteran's death was not 
established.  The appellant did not seek reconsideration and 
that decision is final.  See 38 U.S.C.A. § 7104 (West 1991).  

The appellant widow filed to reopen the claim for service 
connection of the cause of the veteran's death in October 
1996.  The appellant did submit lay statements from friends, 
family, and neighbors reflecting that the veteran was treated 
for high blood pressure since the late 1940's until his 
death.  The RO reopened the claim based on this evidence, but 
denied service connection because the evidence of record 
showed that the veteran died from a coronary thrombosis.  
Service medical records did not show any complaints, clinical 
findings, treatment or diagnosis of the same during active 
military service, nor did a cardiovascular disorder become 
clinically evident to a compensable degree within one year of 
separation from active duty.  Moreover, no competent medical 
evidence had been presented linking the veteran's death from 
a coronary thrombosis to the anxiety symptoms noted in 
service.  

During a personal hearing at the RO in October 1997, the 
appellant offered private medical opinions, excerpts from 
medical treatises, and her testimony.  Briefly, the medical 
opinion of Dr. D. O'Connor dated in August 1997 based on his 
review of the veteran's medical records reflects that if the 
burden of proof is on [the appellant] it would be difficult 
to prove conclusively that [military combat] stresses 
definitely contributed to the veteran's later hypertension.  
If the burden of proof is on VA, he opined that it would be 
difficult to prove absolutely that the combat stresses in 
1945 did not contribute to the veteran's later hypertension 
and heart disease.  The physician noted "as I read" the 
records (especially those from October 1945), it is clear 
that the veteran suffered from extreme and disabling stress 
during battle on Okinawa.  

In relevant part, Dr. W. Stratford reported in June 1997 that 
he reviewed the veteran's service medical records and noted 
that the diagnosis of combat fatigue is currently referred to 
as post-traumatic stress disorder.  He reported that there is 
considerable research that indicates anxiety is a substantial 
contributing factor to a variety of disease processes, one of 
which can be coronary artery disease or sudden cardiac death.  
He believes that the medical literature supported the 
foundation that anxiety is a particularly untreated and 
abnormal anxiety, such as post-traumatic stress disorder, 
could serve as a major contributing factor to the development 
of sudden cardiac death or coronary thrombosis.  

Briefly, Dr. T. Smith noted in a June 1997 statement that it 
certainly was plausible that the veteran's combat experiences 
and the resulting emotional condition contributed to his 
coronary disease.  The acute circumstances of his death 
implicate the stress of the vehicular accident as the likely 
immediate precipitant.  It is also possible that his combat 
experiences left him vulnerable to extreme stress reactions 
to events like auto accidents, thereby increasing his risk of 
acute cardiac events.  In short, it is certainly possible 
that combat experiences contributed to his coronary disease 
and eventual coronary death.  The physician noted that even 
with other risk factors such as smoking, 40 years of age is 
terribly early for a fatal cardiac event.  In the absence of 
a marked family history of early cardiac death, the combat 
history would become a more plausible contributing factor.  

In relevant part, a September 1997 medical statement from Dr. 
J. Knapp reflects that after a review of the veteran's 
medical records it was hard for him to make any direct tie 
between the events and descriptions from his service days to 
his death in 1965 based on the limited amount of information.  
The blood pressures of 140/98 on two distinct occasions makes 
one wonder whether or not he was developing hypertension at a 
fairly young age.  Isolated blood pressure readings are very 
difficult to interpret.  While these values may represent a 
proclivity to hypertension, it also must be recognized that 
blood pressure varies throughout the day, depending upon 
one's level of stress, diet, activity, etc.  He went on to 
note that the veteran's death at a young age is clearly not 
the norm.  He suggested that the appellant seek out 
information from the veteran's clinical providers regarding 
whether blood pressure was a problem following his military 
service.  If the veteran indeed suffered from ongoing high 
blood pressure and this could be documented, he believed the 
appellant had a case for the veteran's premature death from a 
coronary event, being to some extent related to the 
hypertension that began shortly after his stressful time in 
the service.  He reported that stress in and of itself had 
never been conclusively shown to be a risk factor for the 
development of coronary artery disease.  He remarked that 
high blood pressure has been clearly linked to the 
development of premature coronary artery disease.  

In support of her claim for benefits, the appellant submitted 
summaries of Board decisions as well as journal articles 
regarding hypertension, anxiety, and post-traumatic stress 
disorder.  Other than the medical opinions reported above and 
based on a review of the veteran's medical records, the 
journal articles were not enhanced by a medical opinion and 
applied to the deceased veteran's circumstances.  On the 
basis of this evidence and her testimony which was primarily 
limited to the reporting of medical opinions and treatises, 
service connection for the cause of the veteran's death was 
granted with basic eligibility for Chapter 35 benefits 
effective from November 1, 1996, the proper payment date for 
a claim received in October 1996.  The appellant widow 
disagreed with the effective date, and contends that the 
effective date should be retroactive to the month following 
the deceased veteran's death, May 1965.  


Law and Regulations

A claim may be either a formal or an informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  See 38 
C.F.R. § 3.1(p) (1999).  An application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier is a finally adjudicated claim.  See 38 C.F.R. 
§ 3.160(d).  A reopened claim is any application for a 
benefit received after final disallowance of an earlier 
claim, or any application based on additional evidence or a 
request for a personal hearing submitted more than 90 days 
following notification to the appellant of the certification 
of an appeal and transfer of applicable records to the Board 
which was not considered by the Board in its decision and was 
referred to the agency of original jurisdiction for 
consideration as provided in Section 20.1304(b)(1) of this 
chapter.  See 38 C.F.R. § 3.160(e).  

Section 5110(a), title 38, United States Code, which sets out 
the general rule for effective dates, states that the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  The effective date of an 
award of death compensation or dependency and indemnity 
compensation for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred.  See 38 U.S.C.A. § 
5110(d)(1).  

According to 38 C.F.R. § 3.400 which implements the above 
statutory provisions provides that when new and material 
evidence has been received after a final disallowance, as in 
this case, the effective date of an award is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. §§ 3.400(q)(1)(ii) and (r) 
(1999); see also Link v. West, 12 Vet. App. 39, 46 (1998) 
(effective date of reopened claim is date of application to 
reopen or facts found, whichever is later); Perry v. West,  
12 Vet. App. 365 (1999) (veteran could not be awarded an 
effective date prior to the date of a final disallowed 
claim); Lalonde v. West, 12 Vet. App. 377 (1999) (even though 
medical evidence may demonstrate earlier entitlement to 
service connection, the effective date could not be earlier 
than the date of claim).  A Board determination of the proper 
effective date is a finding of fact.  See Hanson v. Brown, 9 
Vet. App. 29, 32 (1996); Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  


Analysis

In the present case, the RO received the widow's request to 
reopen the claim for the cause of the veteran's death in 
October 1996, more than 30 years after the Board's denial.  
Since the March 1966 Board decision is final, the effective 
date for the reopened cause of death claim may not be earlier 
than the date of the receipt of the claim or the date the 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(q)(1)(ii) and (r).

A review of the appellant's original claim reveals that the 
deceased veteran was not diagnosed with hypertension or a 
cardiovascular disease prior to his death nor was his 
service-connected disability, psychoneurosis - anxiety type 
shown to be etiologically related to his cause of death - 
coronary thrombosis by the facts of record in March 1966.  

Evidence presented in October 1996 warranted reopening the 
appellant's claim for service connection for the cause of the 
veteran's death.  However, as indicated by the March 1997 
rating decision, the evidence did not consist of a medical 
opinion establishing an etiological relationship between the 
cause of the veteran's death and his military service, to 
include the service-connected psychiatric disorder.  The 
appellant added to the record on appeal.  The evidence of 
record at the time of the January 1998 rating decision which 
granted service connection for the cause of the veteran's 
death reflects medical opinions which taken together 
establish an etiological relationship between the service-
connected psychoneurosis - anxiety type, and the immediate 
cause of the veteran's death, coronary thrombosis.  

The Board acknowledges the appellant's assertion that her 
original claim for VA benefits was filed with her application 
for benefits from the Social Security Administration and 
received by VA in May 1965.  See 38 C.F.R. § 3.160 (1999); 
see Shields v. Brown, 8 Vet. App. 346, 349 (1995).  
Notwithstanding that fact, the evidence of record before the 
Board in March 1966 was without a competent medical opinion 
that related the deceased veteran's immediate cause of death 
to any incident of his military service, to include his 
service-connected psychiatric disability.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (where the determinative 
issue involves medical diagnosis and etiology, competent 
medical evidence is required); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Therefore, service connection for 
the cause of the veteran's death and DIC benefits were not in 
order earlier than November 1, 1996.  See 38 C.F.R. § 3.312 
(1999); Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
The law is clear as to the proper effective date, and the 
Board is not free to ignore or make exceptions to laws passed 
by Congress.  See 38 U.S.C.A. § 7104(c).  Thus, the proper 
payment date for a reopened claim filed in October 1996 is 
November 1, 1996.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.160(e), 3.400(q)(1)(ii).  

In conclusion, the Board finds that there is no legal basis 
upon which to assign an effective date prior to November 1, 
1996, for service connection for the cause of the veteran's 
death and DIC benefits.  Entitlement to an effective date 
earlier than November 1, 1996 must be denied.  


ORDER

An effective date earlier than November 1, 1996, for the 
payment of an award of DIC benefits is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 
	
 

